Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22, 29-48, and 51 have been canceled. Claims 23-28, 49, 50, and 52 are pending and herein indicated as allowed.

Response to Arguments
Examiner notes the cancellation of previously rejected claims 1-22, 29-48, and 51, leaving the remaining claims 23-28, 49, 50, and 52, which were previously indicated as allowable. The Application is now in condition for allowance.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance: 
The closest patent/patent application prior art found is Kukubo (US 6,157,315) which discloses a battery being retrieved for temporary use in an electric vehicle. The reference discloses making a determination whether to release the portable charging device (battery) based on a classification of the user. The reference does not disclose that the classification is indicative of a performance of a motor of the electric vehicle when the motor vehicle is powered by the portable device, as claimed in independent claim 23. Thus, the claims are allowable over the prior art. 
The closest non-patent literature found was an article entitled “Smart Electric Drive Launches May 15th – Lease, Battery Rental and Option Details” which merely describes at a high-level that EV drivers may take part in an EV battery rental deal. The article discloses the main concept of EV battery rental, but does not explicitly disclose the details of the claims including making the determination on when to release the electric portable charging device, and sending a control signal to instruct the EV to perform a vehicle function, etc. Thus, the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628